UNDER SEAL CHARLOTTE, NC

 

IN THE UNITED STATES DISTRICT COURT JUL 2.0 2021
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA ) DOCKET NO. 3:21CR|$4- Moc.

)

v. ) BILL OF INDICTMENT

)
SHOMARI RASHAAD PITTMAN ) Violation: 18 U.S.C. § 922(g)(1)

)

THE GRAND JURY CHARGES:
COUNT ONE

(Possession of a Firearm by a Convicted Felon)

On or about April 8, 2021, in Mecklenburg County, within the Western District of North
Carolina, the defendant,

SHOMARI RASHAAD PITTMAN,

knowing that he had previously been convicted of at least one crime punishable by imprisonment
for a term exceeding one year, did knowingly possess a Phoenix Arms .22 caliber handgun, in
and affecting commerce; in violation of Title 18, United States Code, Section 922(g)(1).

NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of the provisions of 18 U.S.C. § 924(d) and the statutes
incorporated or referred to therein. The firearms and ammunition listed below are subject to
forfeiture in accordance with § 924(d) because they were involved in, used, or intended to be
used in the violation alleged in this bill of indictment. The Grand Jury finds probable cause to
believe that the following property is subject to forfeiture on one or more of the grounds stated
above: a Phoenix Arms .22 caliber handgun seized during the investigation.

 

A TRUE BILL
FUKEPEKSUN
WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY
KIMLANI M. FORD
ASSISTANT UNITED STAT. S ATTORNEY ;
Case 3:21-cr-00183-MOC-DCK Document 3 Filed 07/20/21 Page 1of1
